DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-25 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: S760 in Fig. 7; and 800 in Fig. 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 4, “the analyzed user data” in line 3 lacks proper antecedent basis.  Clarification is required.  Claims 5-7 depending from Claim 4 are therefore rejected.
As per Claim 5, “the user data” in line 1 lacks proper antecedent basis.  Clarification is required.
As per Claim 6, “the user data” in line 3 lacks proper antecedent basis.  Clarification is required.  Claim 7 depending from Claim 6 is therefore rejected.
As per Claim 20, “may be received” in line 1 renders the claim indefinite in that it is unclear whether the claim requires that any indicator is received from a plurality of sensors.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-21, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roseway (US Pub. No. 2014/0085181).

As per Claim 11, Roseway discloses a method for performing an emotional gesture by a device (108) based on a recommendation (as per line between 104 and 106 in Fig. 1) (Fig. 1; ¶17-20), comprising:
analyzing a received electronic recommendation (as per line between 104 and 106 in Fig. 1) and data related to a user (as per line between 102 and 106 in Fig. 1) to determine at least one action (as per 504, 506, 508 in Fig. 5) to be performed based on a current emotional state of a user (Figs. 1, 4-5; ¶17-20, 31-45);
performing the at least one action (as per 504, 506, 508 in Fig. 5) (Figs. 4-5, 7; ¶31-45, 49-51); and
determining a user response (as per “successful in relaxing” in ¶34) to the at least one action (as per 504, 506, 508 in Fig. 5) based on data collected from at least one sensor (102) (Figs. 4-5; ¶31-45).

As per Claim 12, Roseway further discloses wherein the analyzing a received electronic communication (as per line between 104 and 106 in Fig. 1) and data related to a user (as per line between 102 and 106 in Fig. 1) includes determining a user's emotional state (as per 704 in Fig. 7) and wherein the at least one action (as per 504, 506, 508 in Fig. 5) is further based on the user's emotional state (Figs. 4-5, 7; ¶31-45, 49-51).

As per Claim 13, Roseway further discloses wherein the at least one action (as per 504, 506, 508 in Fig. 5) includes at least one of: an emotional gesture, an electro-mechanical gesture (as per mechanical component 502, power source 514) (Fig. 5; ¶40-45), and playing multimedia content.


As per Claim 15, Roseway further discloses storing the determined user response (as per “successful in relaxing” in ¶34) in a storage (916) (Figs. 4, 9; ¶31-39, 54-60).

As per Claim 16, Roseway further discloses wherein the recommendation (as per line between 104 and 106 in Fig. 1) is received from at least one of: a person (as per interface 204) (Figs. 1-2; ¶17-25) and a recommendation generator.

As per Claim 17, Roseway further discloses a transitory computer readable medium (914 in Fig. 9) having stored thereon instructions for causing a processing circuitry (910 in Fig. 9) to perform the method of claim 11 (see rejection of Claim 11).

As per Claim 18, Roseway further discloses a device (900) including at least a processing circuitry (910 in Fig. 9) and configured to perform the method of claim 11 (see rejection of Claim 11).

As per Claim 19, Roseway further discloses a method for performing an emotional gesture by a device (108) based on a determined user emotional state (704 in Fig. 7) (Figs. 1, 7; ¶17-20, 49-51), comprising:
determining a current emotional state of a user (704 in Fig. 7) based on real-time indicators (as per sensors 102) (Figs. 1, 7; ¶17-20, 49-51);
selecting at least one emotional gesture (as per 504, 506, 508 in Fig. 5) based on the determined current emotional state of the user (704 in Fig. 7) (Figs. 5, 7; ¶40-46, 49-51); and
performing the at least one emotion gesture (as per 504, 506, 508 in Fig. 5) (Figs. 5, 7; ¶40-46, 49-51).



As per Claim 21, Roseway further discloses wherein the sensors (102) include at least one of: an environmental sensor, a camera, a microphone, a motion detector, a proximity sensor, a light sensor, a temperature sensor, and a touch detector (¶18-19).

As per Claim 24, Roseway further discloses a non-transitory computer readable medium (914 in Fig. 9) having stored thereon instructions for causing a processing circuitry (910 in Fig. 9) to perform the method of claim 19 (see rejection of Claim 19).

As per Claim 25, Roseway further discloses a device (900) including at least a processing circuitry (910 in Fig. 9) and configured to perform the method of claim 19 (see rejection of Claim 19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roseway (US Pub. No. 2014/0085181) in view of Kanevsky (US Pub. No. 2014/0074945).

As per Claim 1, Roseway discloses a method for performing an emotional gesture by a device (108) based on a received electronic message (as per line between 302 and 108 in Fig. 3) (Figs. 1, 3, 5; ¶17-20, 24-30, 40-45), comprising:
receiving an electronic message (as per line between 302 and 108 in Fig. 3) by the device (108), wherein the received electronic message (as per line between 302 and 108 in Fig. 3) includes content (as per user input in block 604 in Fig. 6) (Figs. 2-3, 6; ¶21-28, 47-48);
determining an intent of a sender (as per “rate the user’s current mood” in ¶22; 704 in Fig. 7) of the received electronic message (as per line between 302 and 108 in Fig. 3) based on the content (as per user input in block 604 in Fig. 6) (Figs. 2-3, 6-7; ¶21-28, 47-51);
determining at least one emotional gesture (as per 504, 506, 508 in Fig. 5) based on the determined intent (as per “rate the user’s current mood” in ¶22; 704 in Fig. 7) (Figs. 5-7; ¶40-44, 47-51); and
performing (as per 706 in Fig. 7) the determined at least one emotional gesture (as per 504, 506, 508 in Fig. 5) (Figs. 5-7; ¶40-44, 47-51).
In Roseway, user emotion is determined based on information from bio sensors (102) and/or a mood-rating service (104) as per a user interface (204) (Figs. 1-2; ¶17-22).
Roseway does not expressly disclose:
wherein the received electronic message includes metadata; and
wherein determining intent is based on the metadata.

Therefore, from these teachings of Roseway and Kanevsky, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kanevsky to the system of Roseway since doing so would enhance the system by reducing the cost of the system by in the event that detecting user emotion as per the emotion detection module (104) as per Kanevsky is cheaper to implement than the bio sensors (102) as per Roseway.

As per Claim 2, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 1.  Roseway further discloses wherein the at least one emotional gesture (as per 504, 506, 508 in Fig. 5) comprises an electro-mechanical (as per mechanical component 502, power source 514) gesture (Fig. 5; ¶40-45).

As per Claim 4, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 1.  Roseway further discloses wherein determining at least one emotional gesture (as per 504, 506, 508 in Fig. 5) further comprises: determining at least one emotional gesture (as per 504, 506, 508 in Fig. 5) based on the analyzed user data (as per “emotional state of the user” in ¶42) (Fig. 5; ¶40-45).

As per Claim 5, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 4.  Roseway further discloses wherein the user data (as per “emotional state of the user” in ¶42) 

As per Claim 6, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 4.  Roseway further discloses determining an interaction objective (as per selecting 504, 506, 508) based on the received electronic message (as per line between 302 and 108 in Fig. 3) and the user data (as per “emotional state of the user” in ¶42), wherein the determining at least one emotional gesture (as per 504, 506, 508 in Fig. 5) is further based on the interaction objective (as per selecting 504, 506, 508) (Figs. 3, 5; ¶26-30, 40-46).

As per Claim 7, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 6.  Roseway further discloses wherein the interaction objective (as per selecting 504, 506, 508) includes a desired goal (as per “visually mirrored” in ¶42) related to a determined emotional state of a user (as per “user’s current mood” in ¶22; 704 in Fig. 7) (Figs. 3, 5, 7; ¶26-30, 40-46, 49-51).

As per Claim 8, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 1.  Roseway does not expressly disclose sending a user response to the sender based on the determined at least one emotional gesture.
See rejection of Claim 1 for discussion of teachings of Kanevsky.  Kanevsky further discloses sending a user response to the sender (as per warning in ¶27) based on the determined at least one emotional gesture (¶27).
Therefore, from these teachings of Roseway and Kanevsky, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kanevsky to the system of Roseway since doing so would enhance the system by reducing the cost of the system by in the event that detecting user emotion as per the emotion detection module (104) as per Kanevsky is cheaper to implement than the bio sensors (102) as per Roseway.



As per Claim 10, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 1.  The combination of Roseway and Kanevsky further discloses a device (900) including at least a processing circuitry (910) in Fig. 9 of Roseway) and configured to perform the method of claim 1 (see rejection of Claim 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roseway (US Pub. No. 2014/0085181) in view of Kanevsky (US Pub. No. 2014/0074945), further in view of Lewis (US Patent No. 8,406,926).

As per Claim 3, the combination of Roseway and Kanevsky teaches or suggests all limitations of Claim 1.  Roseway does not expressly disclose identifying the sender of the received electronic message, wherein the determining at least one emotional gesture is further based on the identified sender.
Lewis discloses a robot control system in which a robot action is informed by user sensor data (Figs. 1, 2A-2B, 5; 5:43-6:53, 7:17-8:43, 11:18-13:28).  In one embodiment, the robot’s operations are based on a user profile that is stored in the cloud (102) (15:50-63).  In this way, the robot’s operations are personalized (4:1-20).  Like Roseway, Lewis is concerned with robot control systems.
Therefore, from these teachings of Roseway, Kanevsky, and Lewis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lewis to the system of Roseway as modified in view of Kanevsky since doing so would enhance the system by personalizing actions of the mood-actuated device.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roseway (US Pub. No. 2014/0085181) in view of Lewis (US Patent No. 8,406,926).

As per Claim 22, Roseway discloses all limitations of Claim 19.  Roseway does not expressly disclose wherein the current emotional state of the user is determined based on a comparison between the real-time indicators and a plurality of previously determined user profiles.
Lewis discloses a robot control system in which a robot action is informed by user sensor data (Figs. 1, 2A-2B, 5; 5:43-6:53, 7:17-8:43, 11:18-13:28).  In one embodiment, the robot’s operations are based on a user profile that is stored in the cloud (102) (15:50-63).  In this way, the robot’s operations are personalized (4:1-20).  Like Roseway, Lewis is concerned with robot control systems.
Therefore, from these teachings of Roseway and Lewis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lewis to the system of Roseway since doing so would enhance the system by personalizing actions of the mood-actuated device.

As per Claim 23, the combination of Roseway and Lewis teaches or suggests all limitations of Claim 22.  Roseway does not expressly disclose wherein the previously determined user profiles include parameters, and wherein the parameters include at least one of: an amount of time a user has been determined to be idle, an amount of time between movements of a user, and an amount of time between conversations involving a user.
See rejection of Claim 22 for discussion of teachings of Lewis.  In one embodiment, the user profile includes information indicating when the user interacts with devices (114, 112).
Therefore, from these teachings of Roseway and Lewis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lewis to the system of Roseway since doing so would enhance the system by personalizing actions of the mood-actuated device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hanson (US Patent No. 9,796,095) discloses a robot control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664